Citation Nr: 1829019	
Decision Date: 05/23/18    Archive Date: 06/05/18

DOCKET NO.  14-24 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia



THE ISSUES

1.  Entitlement to service connection for a cervical spine disorder.

2.  Entitlement to service connection for right upper extremity numbness.

3.  Entitlement to service connection for left upper extremity numbness.

4.  Entitlement to service connection for a right knee disorder.

5.  Entitlement to service connection for a left hip disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Saikh, Associate Counsel


INTRODUCTION

The Veteran had active duty service from February 1977 to February 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.
 
This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Right Knee 

The Veteran has contended that his current right knee disorder is due to an injury sustained during service.  The service treatment records show that he sought treatment for abrasions on his right knee after tripping on wire on the flight deck in June 1980, and post-service medical records document current right knee problems. See October 2011 VA treatment record (noted pain and swelling in his right knee).

The Veteran was afforded a VA examination in August 2012 during which he was diagnosed with degenerative joint disease of the left knee.  However, the examiner did not render any diagnosis for the right knee.  It was noted that a MRI was pending because internal derangement, such as ligament or meniscus tear was suspected.  Given the lack of a diagnosis in the report and pending diagnostic testing, the Board finds it unclear as to whether the examiner had a complete factual premise when rendering the negative nexus opinion.  Therefore, the Board finds that an additional VA examination and medical opinion are needed to determine the nature and etiology of any right knee disorder that may be present.
 

Cervical Spine and Bilateral Upper Extremity Numbness 

During a July 2013 hearing before a decision review officer (DRO), the Veteran asserted that he underwent a cervical discectomy due to injuries that he sustained in service.  He reported that he fell aboard a ship in service and injured his neck.  He also reported that he engaged in boxing as part of the Navy athletic team, which he believed also caused his cervical spine disorder.  In support of his contention, the Veteran submitted photographs of himself with other company boxers.  A January 1979 service treatment record does indicate that the Veteran was found to be fit for boxing, and in December 1979, it was noted that he was a boxer who had headache pains that radiated to other parts of his skull.

During an August 2012 VA examination for a low back disorder, the examiner noted that the Veteran was involved in a motor vehicle accident in the late 1980's which caused injuries to his lumbar and cervical spine.  A March 2010 MRI report indicated that he had marked discogenic disease at C5-6 and C6-7 levels.  Given the different incidents that occurred both during and after service, a remand is necessary to obtain a VA examination and medical opinion that addresses the nature and etiology of the Veteran's cervical spine disorder.

VA treatment records from April 2001 also show that there was electrodiagnostic evidence of sensory neuropathy in the Veteran's upper extremities and that he had a history of having had back surgery in 1987.  A September 2001 VA memorandum noted that the Veteran had reported pain and decreased strength in his hands and that he had a pinched nerve in his neck.  In a December 2012 letter submitted by the Veteran's physician who performed his cervical discectomy, Dr. J.L. (initials used to protect privacy), it was noted that the Veteran reported worsening pain in his arm.  Given the multiple lumbar and cervical spine surgeries the Veteran has had, a remand is necessary to determine the nature and etiology of his bilateral upper extremity numbness that may have resulted from these surgeries.

Left Hip 

During the July 2013 DRO hearing, the Veteran also reported that the fall in service that injured his right knee had also caused injury to his hip.  He reported that, due to difficulties with his right hip, he had to put more pressure on his left hip which caused additional strain.  Service treatment records dated in February 1980 also show that the Veteran reported right hip pain in service, radiating down his right leg.  Given the Veteran's contentions, a remand is necessary to determine the nature and etiology of any left hip disorder that may be present.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his cervical spine, bilateral upper extremities, left hip, and right knee.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file  

The AOJ should also obtain any outstanding VA medical records.

2.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine nature and etiology of any right knee disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements.  

It should also be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should opine as to whether it is at least as likely as not that the Veteran has a current right knee disorder that manifested in service or is otherwise causally or etiologically related to his military service, to include any injury or symptomatology therein.

In rendering this opinion, the examiner should address the June 1980 service treatment records noting abrasions in the right knee after the Veteran tripped over a wire on the flight deck, and the October 2011 VA treatment record which noted a more recent injury to the right knee. 

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]"38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any cervical spine disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements.  

It should also be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should opine as to whether it is at least as likely as not that the Veteran has a current cervical spine disorder that manifested in service or is otherwise causally or etiologically related to his military service, to include any injury or symptomatology therein.

In rendering this opinion, the examiner should consider the Veteran's July 2013 hearing testimony, January and December 1979 service treatment records noting that the Veteran was a boxer, and the August 2012 lumbar spine examination which noted that Veteran was in a motor vehicle accident in the 1980s which caused injuries to his cervical spine.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]"38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any bilateral upper extremity numbness that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements.  

It should also be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should opine as to whether it is at least as likely as not that the Veteran has current bilateral upper extremity numbness that manifested in service or is otherwise causally or etiologically related to his military service, to include any injury or symptomatology therein.

The examiner should opine as to whether it is at least as likely as not that any bilateral upper extremity numbness, was either caused by or permanently aggravated by the Veteran's service-connected lumbar spine disability.

The examiner should also opine as to whether it is at least as likely as not that any bilateral upper extremity numbness was either caused by or permanently aggravated by a cervical spine disorder.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]"38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

5.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any left hip disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements.  

It should also be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should opine as to whether it is at least as likely as not that the Veteran has a current left hip disorder that manifested in service or is otherwise causally or etiologically related to his military service, to include any injury or symptomatology therein.

The Veteran has contended that is left hip disorder is due to an injury in service and is related to his service-connected lumbar spine disorder.  
The examiner should also opine as to whether it is at least as likely as not that any left hip disorder was either caused by or permanently aggravated by the Veteran's service-connected lumbar spine disorder.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]"38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

6.  The AOJ should then review the VA examination reports to ensure they are in compliance with this remand.  If the reports are deficient in any manner, the AOJ should implement corrective procedures.

7.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




